department of the treasury internal_revenue_service wabhingtpn b c dec set ep ra ta ‘ ‘ tak exempt and government entities ‘owvision uniform issue list taxpayer ssn control number legend ‘taxpayer iraa - los financial_institution b account c formd amount amount dear this letter is in response to a request for a letter_ruling dated date 2s supplemented by correspondence dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount fram your individual_retirement_account ra a maintained with financial_institution b ‘the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to an error by financial_institution b on may amount i was transferred from acoount c back to ira a and was not used for any purpose taxpayer received a form 1099-r for from financial_institution b showing a taxable_amount equal to amount suin of amount plus amount taxpayer maintained ira a an individual_retirement_account under sec_408 of the code on october3 tninimnum distribution under sec_401 of the cade for the taxable_year taxpayer requested the distribution of amount using a form submitted to financial_institution bon october previously taxpayer had been receiving required minimum distributions pursuant to an automatic election on file with financial_institution b onnovember institution e requesting thet the next anmual aufomatic requised minimum distributions be _ financial_institution e delayed until december imade a second distribution of amount to taxpayer which was transferred directly to account c a non-ira account this second distribution was not discovered until after expiration of the 60-day rollover period of sec_408 of the code -_ taxpayer withdrew amount from ira a as atequired taxpayer completed and maited form b to financial _ mowever on december sec_408 of the code defines and provides the rules applicable to tra rollovers based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect ta the distribution of amount sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose henefit the ira is maintained if - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the cade i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except thet the maximum amount which may be paid into such plan may not exoeed the the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day an which the individual receives the payment or distribution or portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the cade provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a j from an ira which was not includible in grass income because of the application of sec_408 sec_408 d d of the cade provides a similar day rollover period for partial rollovers sec_408 of the cade provides that the secretary may waive the 60-day requirement under sec_408 a and d d of the code where the failure to weive such requirement would be against equity ot good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that ovcurred after date are eligible for the waiver under section'408 of the code rev_proc lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a finencial institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and the documentation submitted by taxpayer is consistent with his assertion thet his failure to accomplish a timely rollover of amount was due to an error by financial_institution b which failed to follow taxpayer's written instructions to delay his next annval automatic required_minimum_distribution unti december therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount fiom ira a taxpayer is granted a period of days from the issuance amount into a rollover ra provided all other requirements of sec_408 ‘except the 60-day requirement are met with respect ta such contribution amount t will be considered a rollover_contribution within the meaning of sec_408 of this letter_ruling ta contribute no opinion is exprossed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicahle thereto this ruling does not authorize the rollover of emounts that ate required to be distributed by sec_401 ax9 of the code this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used of cited as precedent if you wish to inquire about this ruling please contact d att sincerely yours manager employee_plans technical group enclosures deleted copy of this letier notice of intention to disclose notice
